Citation Nr: 0933513	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for 
asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from November 
1942 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision granted service 
connection for asbestosis and assigned a noncompensable (0%) 
disability rating, effective in February 2002.  

The Veteran testified at a Decision Review Officer hearing in 
November 2006.  The transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran retired after over twenty years of active service 
in the Navy.  During this service, he undoubtedly had some 
exposure to asbestos, and service connection for asbestosis 
has been granted.  The Veteran manifests respiratory 
disability in the form of dyspnea, shortness of breath.  
However, there is disagreement as to the level of current 
respiratory disability which is related to the service-
connected asbestosis rather than to his nonservice connected 
chronic obstructive pulmonary disease (COPD), emphysema, and 
coronary artery disease.  VA physicians indicate little, if 
any of the Veteran's dyspnea is related to asbestosis, while 
the Veteran and his private physicians assert that a 
considerable portion of his dyspnea is related to the 
service-connected asbestosis.  

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease. Diagnostic Code 6833 (asbestosis) 
assigns ratings based on pulmonary function test findings.  A 
10 percent evaluation is assigned with a Forced Vital 
Capacity (FVC) in 1 second of 75 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent evaluation is assigned with a FVC of 
65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation is assigned with a FVC of 
50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation is assigned with 
demonstrated evidence of an FVC of less than 50 percent of 
predicted value, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).

38 C.F.R. § 4.96 (d) enumerates special provisions for the 
application of evaluation criteria for Diagnostic Codes 6600, 
6603, 6604, 6825-6833, and 6840-6845.  (1) Pulmonary function 
tests (PFT's) are generally required to evaluate these 
conditions.  (2) If the DLCO (SB) test is not of record, 
evaluate based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  (3) When PFT's are not consistent with 
clinical findings, evaluate based on the based on the PFT's 
unless the examiner states why they were not a valid 
indication of respiratory functional impairment in a 
particular case.  (4) Post-bronchodilator studies are 
required when PFT's are done for disability evaluation 
purposes, except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why.  (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless post-bronchodilator 
results were poorer than the pre-bronchodilator results. In 
that case, use the pre-bronchodilator values for rating 
purposes.  (6) When there is a disparity between the results 
of different PFT's so that the level of evaluation would 
differ depending on which test result is used, use the test 
result that the examiner states most accurately reflect the 
level of disability.  38 C.F.R. § 4.96 (d) (2008).

Review of the medical evidence of record does not reveal any 
PFT test results which are adequate to rate the Veteran's 
service-connected asbestosis.  Accordingly remand for 
additional examination is necessary.  In that regard, it is 
noted that pulmonary function testing was accomplished in 
June 2006, but the results have not been associated with the 
claims folder.  This must be done on remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims folder 
the results of pulmonary function tests 
that were conducted in June 2006.

2.  The Veteran should be scheduled for 
the appropriate examination to rate 
interstitial lung disease. The examiner 
should be provided with the veteran's 
claims folder and should review the 
veteran's medical history and this 
remand prior to conducting the 
examination. In addition to x-rays, any 
other tests and studies, to include 
pulmonary function tests, deemed 
necessary should be accomplished at 
this time. The examiner should 
specifically note and identify all 
pulmonary symptoms and manifestations 
that are found.

The results of the pulmonary function 
test should be recorded in the 
appropriate manner for rating purposes, 
to include: (a) the percentage of 
predicted of FVC; (b) the percentage of 
predicted of DLCO (SB). If the veteran 
is unable to perform any part of this 
test, the examiner should document this 
fact and the reasons why, and then 
proceed to determine whether the 
veteran has any of the following 
symptoms: (a) cor pulmonale (right 
heart failure), or (b) pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or (c) a requirement 
of outpatient oxygen therapy, or (d) 
the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.  

The examiner should also indicate, if 
possible, what specific symptoms are 
attributable to the service-connected 
asbestosis, as opposed to those 
referable to the nonservice-connected 
COPD, or any other relevant nonservice-
connected disabilities.  If possible, 
the examiner should provide DLCO(SB) 
and FVC measurements attributable only 
to the service-connected asbestosis.  
If it is not possible or feasible to 
make the differentiation between 
service- connected and nonservice-
connected disability, please expressly 
indicate this and explain why this 
cannot be done.  If the DLCO is not 
completed, the examiner must explain 
why the test would not be useful or 
valid in this case.  

A complete rationale for any opinion 
expressed should be included in the 
review. The claims folder must be made 
available to the examiner for review 
before the review.  

3.  Following the above, readjudicate the 
veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

